Case: 2:19-cv-05384-ALM-EPD Doc #: 62 Filed: 07/23/20 Page: 1 of 19 PAGEID #: 561




                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION



     C.T., an individual,                            )
                                                     )
                            Plaintiff,               ) Case No. 2:19-cv-05384-ALM-EPD
                                                     )
                   v.
                                                     ) Chief Judge Algenon L. Marbley
     Red Roof Inns, Inc., et al.,                    ) Magistrate Judge Elizabeth P. Deavers
                                                     )
                            Defendants.              )
                                                     )
     ____________________________________

                   PLAINTIFF’S CONSOLIDATED REPLY IN SUPPORT OF
                      PLAINTIFF’S MOTION FOR LEAVE TO AMEND

          COMES NOW the Plaintiff C.T. (the “Plaintiff”), by and through the undersigned counsel,

and respectfully and timely submits her Reply in Support of Plaintiff’s Motion for Leave to Amend

(ECF No. 54). In support of her Motion, the Plaintiff provides the following law and argument.

I.       INTRODUCTION

          On December 8, 2019, the Plaintiff C.T. filed her Complaint against Defendants Red Roof

Inns, Inc. (hereinafter “RRI”), Wyndham Hotels & Resorts, Inc. (hereinafter “Wyndham”), La

Quinta Holdings, Inc. (hereinafter “LQH”), and Best Western International, Inc. (hereinafter

“BWI”) asserting civil beneficiary liability claims under the Trafficking Victims Protection

Reauthorization Act (“TVPRA”), 18 U.S.C. § 1595. After further research and investigation into

the facts of the case, the Plaintiff discovered new facts and information that led to her timely

request for leave to amend. For example, Defendants worked together through representation by

hotel and lodging trade associations such as the American Hotel and Lodging Association

(“AHLA”) and Ohio Hotel and Lodging Association (“OHLA”) to lobby, successfully, against

legislation that would hold them accountable for human trafficking. See Amended Compl., ECF

                                                 1
Case: 2:19-cv-05384-ALM-EPD Doc #: 62 Filed: 07/23/20 Page: 2 of 19 PAGEID #: 562




No. 54-1 at ¶ 75. In furtherance of their conspiracy, Defendants conspired and declined to

implement policies or procedures known to prevent human trafficking across their branded

properties in order to maximize profits and unfairly restrict trade and competition. Id. at ¶¶ 61,

63, 65.

          On June 11, 2020, the Plaintiff filed her Motion for Leave to Amend the Complaint to: (1)

include hotel and lodging trade organizations, AHLA and OHLA, as well as Defendants’

subsidiaries as additional defendants, and (2) allege sufficient facts demonstrating a civil

conspiracy among the Defendants. See generally, id. Defendants Wyndham, LQH, RRI, and BWI

oppose the Plaintiff’s Motion for Leave to Amend, once again deflecting the Plaintiff’s allegations

which hold them accountable under the TVPRA.

          The amended complaint includes two new causes of action (1) conspiracy to violate the

TVPRA, and (2) civil conspiracy. In summary, Plaintiff alleges that the Defendants entered into a

conspiracy where, by and through their trade organizations the AHLA and OHLA, they determined

not to implement policies and procedures in compliance with the TVPRA. See Amended Compl.,

ECF No. 54-1 at ¶¶ 63, 73, 75, 77, 83, 89. As a result, Defendants were able to treat their utter

failure to stop profiting from trafficking ventures as an industry standard. Defendants together

turned a blind eye to human trafficking, and continued to reap the profits from rooms rented to

traffickers for the rape and torture of trafficking victims. Id. at ¶ 81, 85. As such, each Hotel

Defendant benefited when the hotel Co-Defendants profited from trafficking ventures because it

allowed for them to continue to nothing and take in profits from trafficking ventures. Id. Put

another way, each Hotel Defendant benefited from the trafficking ventures on their hotel Co-

Defendant branded properties. Id. at ¶ 65. Therefore, each Defendant violated the TVPRA when

trafficking ventures occurred on their Co-Defendant’s branded properties.



                                                  2
Case: 2:19-cv-05384-ALM-EPD Doc #: 62 Filed: 07/23/20 Page: 3 of 19 PAGEID #: 563




II. LEGAL STANDARD

       Federal Rule of Civil Procedure 15(a)(2) provides that a party may amend its pleading with

the court’s leave and that the court should freely give leave when justice so requires. In deciding

a party’s motion for leave to amend, the Sixth Circuit has instructed district courts to consider

several elements, including: undue delay in filing, lack of notice to the opposing party, bad faith

by the moving party, repeated failure to cure deficiencies by previous amendments, undue

prejudice to the opposing party, and futility of amendments. Coe v. Bell, 161 F.3d 320, 341 (6th

Cir.1998). In the absence of any of these findings, leave should be “freely given.” Foman v. Davis,

371 U.S. 178, 182 (1962). Moreover, if the underlying facts or circumstances relied upon by a

plaintiff may be a proper subject of relief, [she] ought to be afforded an opportunity to test [her]

claim on the merits. Foman v. Davis, 371 U.S. 178, 182 (1962).

       “Rather than determining the actual legal sufficiency of the new claim [in a proposed

amended complaint], in many cases it will suffice to determine if there is a substantial argument

to be made on that question and, if so, to allow the amended pleading to be filed with the

understanding that a motion to dismiss for failure to state a claim may follow.” Durthaler v.

Accounts Receivable Mgmt., Inc., No. 2:10-cv-1068, 2011 U.S. Dist. LEXIS 121573, 2011 WL

5008552, at *4 (S.D. Ohio Oct. 20, 2011). See also Vanburen v. Ohio Dep’t of Pub. Safety, No.

2:11-cv-1118, 2012 U.S. Dist. LEXIS 160907, 2012 WL 5467526, at *4 (S.D. Ohio Nov. 9,

2012) (holding that due to this “procedural roadblock,” the better course would be to allow

amendment of the complaint with the understanding that a motion to dismiss may follow filing of

the amended complaint); Research Inst. at Nationwide Children’s Hosp. v. Trellis Bioscience,

LLC, No. 2:15-cv-3032, 2017 U.S. Dist. LEXIS 63108, 2017 WL 1487596, at *3 (S.D. Ohio Apr.



                                                 3
Case: 2:19-cv-05384-ALM-EPD Doc #: 62 Filed: 07/23/20 Page: 4 of 19 PAGEID #: 564




26, 2017) (same). Indeed, “it is usually a sound exercise of discretion to permit the claim to be

pleaded and to allow the merits of the claim to be tested before the District Judge by way of a

motion to dismiss.” Durthaler, 2017 U.S. Dist. LEXIS 63108, 2011 WL 5008552, at *4. See

also Greenwald v. Holstein, No. 2:15-cv-2451, 2016 U.S. Dist. LEXIS 192242, 2016 WL

9344297, at *5 (S.D. Ohio Feb. 3, 2016) (same).

III. ARGUMENT AND AUTHORITIES

                  A. The Court Should Grant the Plaintiff’s Motion for Leave to Amend her
                     Complaint Because the Elements Weigh in Favor of Amendment
         Defendants only challenge Plaintiff’s amended complaint as futile. 1 Defendants’

contentions with respect to futility, however, are without merit. This Court has jurisdiction to hear

these claims, the Southern District of Ohio is the proper venue, and Plaintiff sufficiently states a

claim for conspiracy. Moreover, the Court should Grant Plaintiff’s Motion to Amend the

Complaint because the issues raised by Defendants would be better addressed in a Rule 12 motion.

                  B. This Court Has Jurisdiction to Hear the Claims in Plaintiff’s Amended
                     Complaint and the Southern District of Ohio is the Proper Venue
                           1.     This Court Has Jurisdiction to Hear the Claims in Plaintiff’s
                                  Amended Complaint
         In deciding a matter of personal jurisdiction, when the court rules on a motion to dismiss

without an evidentiary hearing, “the court must view the pleadings and affidavits in the light most

favorable to the plaintiff” and the plaintiff “need only make prima facie showing of jurisdiction.”

CompuServe, Inc. v. Patterson, 89 F.3d 1257, 1262 (6th Cir.1996) (citing Theunissen v. Matthews,

935 F.2d 1454, 1458 (6th Cir.1991)). “The plaintiff can make this prima facie showing by


1
  Defendants do not challenge any other elements considered for amendment. Defendants do not challenge and
concede that there was (1) no undue delay, (2) no bad faith, (3) no repeated failures to cure, (4) and no prejudice would
arise if the Court granted leave for Plaintiff to file her amended complaint.




                                                           4
Case: 2:19-cv-05384-ALM-EPD Doc #: 62 Filed: 07/23/20 Page: 5 of 19 PAGEID #: 565




‘establishing with reasonable particularity sufficient contacts between [the Defendants] and the

forum state to support jurisdiction.’” Capitol Specialty Ins. Corp. v. Splash Dogs, LLC, 801 F.

Supp. 2d 657 (S.D. Ohio 2011) (citing Neogen Corp. v. Neo Gen Screening, Inc., 282 F.3d 883,

887 (6th Cir.2002) (quoting Provident Nat’l Bank v. California Savings & Loan Ass’n, 819 F.2d

434, 437 (3d Cir.1987)). Furthermore, the Court “does not weigh the controverting assertions of

the party seeking dismissal.” CompuServe, Inc. v. Patterson, 89 F.3d 1257, 1262 (6th Cir.1996)

(emphasis in the original) (quoting Theunissen v. Matthews, 935 F.2d 1454, 1459 (6th Cir.1991)).

       As discussed in the Plaintiff’s Consolidated Response in Opposition to Defendants

Wyndham, LQH, and BWI’s Motions to Dismiss, the Southern District of Ohio has proper

personal jurisdiction over all Defendants in this case. See generally, ECF No. 40. The test for

personal jurisdiction for a federal question requires only a due process analysis. Id. at 10 (citing

Capitol Specialty Ins. Corp. v. Splash Dogs, LLC, 801 F. Supp. 2d 657, 663-64 (S.D. Ohio 2011)).

The Defendants listed in the Plaintiff’s Amended Complaint (ECF No. 54-1) are directly liable

and indirectly liable for knowingly benefiting from participation in a venture which they knew or

should have known was sex trafficking, as well benefiting from their participation in a conspiracy

with co-conspirators to avoid compliance with the TVPRA by certain actions that would allow the

members of the conspiracy to continue profiting enormously from human trafficking.

               Defendant Wyndham wrongly argues that Plaintiff’s allegations, including

conspiracy do not establish personal jurisdiction. Defendant cites to Moro Aircraft Leasing, Inc.

v. Keith, 789 F. Supp. 2d 841, 847 n.1 (N.D. Ohio 2011) and Singh v. Daimler, AG, 902 F. Supp.

2d 974, 981 (E.D. Mich. 2012) for this proposition. Each of these cases dealt with whether a

conspiracy claim could establish jurisdiction when the defendant had no contacts with the forum

state. In contrast, Plaintiff C.T. alleges that Defendants had significant contacts with the State of



                                                 5
Case: 2:19-cv-05384-ALM-EPD Doc #: 62 Filed: 07/23/20 Page: 6 of 19 PAGEID #: 566




Ohio. Defendant Wyndham, as well as the other Defendants, regularly transacts business in the

State of Ohio, market in the State of Ohio, and derive revenue from transactions in the state of

Ohio. See Amended Compl., ECF No. 54-1 at ¶ 12(a)(ii). Accordingly, Plaintiff is not utilizing a

conspiracy claim to establish that Defendant hat the minimum contacts required to establish

personal jurisdiction. Here, Defendants’ own actions, in Ohio and by and through Ohio

Defendants, establish personal jurisdiction.

         Notwithstanding the fact that personal jurisdiction exists without needing to invoke

conspiracy theory jurisdiction, Plaintiff points out that the Sixth Circuit has neither expressly

adopted nor rejected the conspiracy theory of personal jurisdiction. See Chrysler Corp. v. Fedders

Corp., 643 F.2d 1229, 1237 (6th Cir. 1981) (noting that the type of allegations sufficient to

establish jurisdiction with a conspiracy). The law in this circuit is split, and many district courts

have indeed applied the conspiracy theory of jurisdiction. 2 See Ky. Speedway, LLC v. NASCAR,

410 F. Supp. 2d 592, 599, 2006 U.S. Dist. LEXIS 4150, *19-20, (E.D. Ky. 2006) (utilizing

conspiracy theory jurisdiction); Gooch v. Life Investors Ins. Co. of Am. & Aegon United States,

2008 U.S. Dist. LEXIS 143046, *16 (M.D. Tenn. 2008) (noting that Courts in Tennessee “allow

the contacts of a foreign entity to be attributed to another entity’s conduct in Tennessee under

principles of conspiracy, agency and alter ego. Chenault v. Walker, 36 S.W.3d 45, 54-55 (Tenn.

2001)). “Under this doctrine, acts undertaken within the forum by one co-conspirator in


2
  Other courts have found that acts of a co-conspirator, performed in the forum state in furtherance of the conspiracy,
constitute sufficient contacts to establish personal jurisdiction over an absent conspirator who has no other contact
with the forum. See McDonald v. St. Joseph's Hosp., 574 F. Supp. 123, 127 (N.D. Ga. 1983) ("The court recognizes
the 'conspiracy theory of personal jurisdiction' whereby jurisdiction can be obtained over a nonresident conspirator
who has insufficient direct contacts with the forum when substantial acts in furtherance of the conspiracy were
committed in the forum"); Cawley v. Bloch, 544 F. Supp. 133, 135 (D. Md. 1982) (the conspiracy theory applies where
the overt act was committed by a resident conspirator and had the nonresident conspirator committed the act, she
would be subject to jurisdiction in the forum state); Leasco Data Processing Equip. Corp. v. Maxwell, 319 F. Supp.
1256 (S.D.N.Y. 1970) (establishing the conspiracy theory of personal jurisdiction).



                                                          6
Case: 2:19-cv-05384-ALM-EPD Doc #: 62 Filed: 07/23/20 Page: 7 of 19 PAGEID #: 567




furtherance of an alleged conspiracy may subject a non-resident co-conspirator to personal

jurisdiction under the long-arm statute.” Id.; citing Second Amendment Foundation v. United

States Conference of Mayors, 348 U.S. App. D.C. 238, 274 F.3d 521, 524 (D.C.Cir.

2001) [**20] (citing Jungquist v. Sheikh Sultan Bin Khalifa Al Nahyan, 325 U.S. App. D.C. 117,

115 F.3d 1020, 1030-31 (D.C.Cir. 1997)) (applying conspiracy theory of personal jurisdiction to

long-arm statute’s “transacting business” subsection); First Chicago International v. United

Exchange Co., 267 U.S. App. D.C. 27, 836 F.2d 1375, 1377-78; Edmond v. United States Postal

Serv. Gen. Counsel, 292 U.S. App. D.C. 240, 949 F.2d 415, 424-425 (discussing application

of conspiracy theory undersection 13-423 (a)(3)). Although this Court could utilize the conspiracy

theory of jurisdiction should it so decide, it does not need to because Plaintiff has alleged that

Defendants purposefully availed themselves of the privilege of acting in the forum state or of

causing a consequence in the forum state; (2) the cause of action arises from Defendants’ contact

with the forum state; and (3) Defendants’ activities or consequences must have substantial

connection with the forum state so as to make the exercise of jurisdiction over the defendant

reasonable. See National Can Corp. v. K Beverage Co., 674 F.2d 1134, 1137-38 (6th Cir. 1982)

       All Defendants have purposefully availed themselves of jurisdiction in this Court. See

Amended Compl., ECF No. 54-1 at ¶¶ 23-4. The “purposeful availment” requirement is satisfied

when the defendant’s contacts create a “substantial connection” with the forum state such that the

defendant “should reasonably anticipate being haled into court there.” CompuServe Inc. v.

Patterson, 89 F.3d 1257, 1263 (6th Cir. 1996) (quoting Burger King Corp. v. Rudzewicz, 471 U.S.

462, 474-75, 105 S. Ct. 2174, 85 L. Ed. 2d 528 (1985), and World-Wide Volkswagen Corp. v.

Woodson, 444 U.S. 286, 297, 100 S. Ct. 559, 62 L. Ed. 2d 490 (1980)). The purposeful availment

requirement “ensures that a defendant will not be haled into a jurisdiction solely as a result of



                                                7
Case: 2:19-cv-05384-ALM-EPD Doc #: 62 Filed: 07/23/20 Page: 8 of 19 PAGEID #: 568




random, fortuitous, or attenuated contacts, or of the unilateral activity of another party or a third

person.” Burger King, 471 U.S. at 475 (internal quotation marks and citations omitted).

        As alleged in Plaintiff’s amended complaint, all Defendants have a significant nexus and

relationship to Ohio. Red Roof Inns, Inc. (“RRI”) has its principal place of business in Ohio.

Amended Compl. at ¶ 11(a). Ohio Hotel and Lodging (“OHLA”) resides in Ohio. Id. at ¶ 16. La

Quinta Holdings, Inc. (“LQH”), La Quinta Franchising, LLC (“LQF”) and La Quinta

Management, LLC (“LQM”) (collectively, the “La Quinta Defendants”) have registered agents

and corporate offices in Ohio. Id. at ¶¶ 14(a)-(c). As well-pled and alleged in the Plaintiff’s

proposed amended complaint, many of the Defendants’ operations stem from Ohio, affecting

branded properties in the state of Ohio and nationwide. Id. at ¶ 12(a) (Wyndham conducts and

operates business throughout the state of Ohio, engages in business associations with other

defendants, and regularly transacts business in Ohio through the operation of several hotels in Ohio

and benefits from sex trafficking), ¶ 13 (BWI has several hotels in Ohio, regularly conducts and

operates business throughout the state of Ohio, and engages in business associations with other

defendants), ¶ 15 (the American Hotel & Lodging Association (“AHLA”) dubs itself the “singular

voice representing every segment of the hotel industry,” including major chains such as the

Defendants listed herein and has encouraged avoidance of compliance with federal laws related to

trafficking).

        Defendant Wyndham also wrongly contends that Ohio’s long arm statute does not apply.

This argument suffers from a fundamental misunderstanding of Plaintiff’s claims. Ohio’s long-

arm statute permits jurisdiction over a defendant where the cause of action arises from a

defendant’s “[t]ransacting any business in [Ohio]”. Ohio Rev. Code § 2307.382(A)(1). As

interpreted by the Ohio courts, “the broad wording of the statute permits jurisdiction over non-



                                                 8
Case: 2:19-cv-05384-ALM-EPD Doc #: 62 Filed: 07/23/20 Page: 9 of 19 PAGEID #: 569




resident defendants who are transacting any business in Ohio.” Kroger Co. v. Malease Foods

Corp., 437 F.3d 506, 511 (6th Cir. 2006). The phrase “transact” means “to prosecute negotiations;

to carry on business; to have dealings.” Id. (quoting Kentucky Oaks Mall v. Mitchell’s Formal

Wear, 53 Ohio St.3d 73, 75, 559 N.E.2d 477 (1990) (emphasis in original). Under Ohio law,

“personal jurisdiction does not require physical presence in the forum state.” Goldstein v.

Christiansen, 70 Ohio St.3d 232, 236, 1994 Ohio 229, 638 N.E.2d 541 (1994). As to the “arising

from” requirement, the Sixth Circuit has said that ”[i]f a defendant’s contacts with the forum state

are related to the operative facts of the controversy, then an action will be deemed to have arisen

from those contracts.” CompuServe Inc. v. Patterson, 89 F.3d 1257, 1267 (6th Cir. 1996).

       In the instant action, Plaintiffs cause of action arises from Defendants failure to implement

policies and procedures, which it did across the country including in its branded locations in Ohio.

See Complaint Generally. Moreover, Defendants contacts with the OHLA and RRI are related to

the operative facts of this case in that their dealings resulted in a decision to avoid compliance with

the TVPRA which gave rise to the conditions that allowed rampant human trafficking on their

premises, including the trafficking of Plaintiff. Therefore, the Court has jurisdiction under Ohio’s

long arm statute.

       Furthermore, Court has jurisdiction under Ohio’s long arm statute because “[c]ausing

tortious injury by an act or omission in this state.” Ohio Rev. Code § 2307.382(A)(3). Plaintiff

alleges in her complaint that Defendant engaged in actions by and through OHLA and with RRI

in the state of Ohio, and that these actions, as well as others, lead to and caused the injury to

Plaintiff. See Complaint Generally.




                                                  9
Case: 2:19-cv-05384-ALM-EPD Doc #: 62 Filed: 07/23/20 Page: 10 of 19 PAGEID #: 570




       For the reasons stated above, and in Plaintiff’s response to the prior motions to dismiss, the

Court has jurisdiction to hear this case. The Court should therefore Grant Plaintiff’s motion for

leave to amend her complaint.

                       2.    The Southern District of Ohio is the Proper Venue

       Defendants’ requests for a transfer of venue, particularly for the reasons of efficiency and

convenience beg credulity. The Defendants in this case (excluding OHLA) are national brands or

associations that do business across the country, and this case concerns Defendants actions on a

nationwide scope. Litigation of this case will likely require depositions of individuals residing in

a number of states. Moreover, the necessary and proportional production of documents will likely

result in millions of pages stored on servers located in different states.

       On the other hand, Ohio serves as the most convenient forum for this litigation. Two of the

defendants have their principal place of business in Ohio. Many of the Defendants in this case are

already defending a number of other related cases already before this Court. Therefore, by keeping

this case in this venue, the Defendants and their lawyers will not have to suffer the burden of

having to fly all about the country to defend trafficking cases in multiple different courts. In this

venue, Defendants will have the convenience of and ability to defend these matters through

informal coordination opportunities that that will save them considerable time and money.

       Furthermore, this venue preserves judicial economy. The allegations and claims in this case

and other sex trafficking cases before this Court are not only complex, but the issues in this case

are personally and emotionally taxing. This Court has already demonstrated a willingness to take

on the burden of hearing these cases, and this Court’s service will help its sister courts in managing

their heavy caseloads. Evidenced by the six related cases pending in this jurisdiction, this

Honorable Court has developed an expertise in TVPRA claims against hotel chains such as the



                                                  10
Case: 2:19-cv-05384-ALM-EPD Doc #: 62 Filed: 07/23/20 Page: 11 of 19 PAGEID #: 571




Defendants named herein and has set the precedent with respect to establishing TVPRA

beneficiary claims. See generally, M.A. v. Wyndham Hotels & Resorts, Inc., 425 F. Supp. 3d 959,

964 (S.D. Ohio 2019) (Marbley, J.).

       Despite the clear convenience of this venue, Defendants argue fervently for another

jurisdiction. For some reason, Defendants do not want this Court to hear these cases. Defendants

instead want to transfer this case, and other trafficking cases, to far flung states and jurisdictions.

Defendants make a request that would result in Plaintiff feeling isolated, vulnerable, and forced to

battle giant hotel brands alone.

       For the reasons stated above, this Court has jurisdiction to hear this case, and the Court

should use its discretion to keep this case in this venue. Accordingly, the Court should grant

Plaintiff’s Motion to Amend her complaint.

               C.    Plaintiff’s Civil Conspiracy Claim is Premised on the underlying TVPRA
                     claim.

       Defendant BWI argues that Plaintiff’s civil conspiracy claim is futile because it is premised

on the underlying tort of negligence. (ECF No. 58 at 2.) Instead, Plaintiff has alleged conspiracy

claims related to the TVPRA. Specifically, whether the Defendants conspired to suppress, conceal,

ignore, or otherwise avoid liability.

       In its response, Defendant BWI cites to In re Nat’l Century Fin. Enters., Inv. Litig, 504 F.

Supp. 2d 287, 327 (S.D. Ohio 2007) for the proposition that it is impossible to conspire to commit

the tort of negligence. But, In re Nat’l Centre Fin. Enters. Inv. Litig. and the other cases cited by

Defendant BWI all deal with claims of conspiracy to commit the actual tort of negligence i.e.,

conspiracy to commit negligent misrepresentation. And those cases articulate an underlying legal

doctrine that makes practical sense: negligent torts are carelessness that result in harm, and it is




                                                  11
Case: 2:19-cv-05384-ALM-EPD Doc #: 62 Filed: 07/23/20 Page: 12 of 19 PAGEID #: 572




not possible to conspire to be careless but you can conspire to intentionally and collaboratively, as

an industry, fail to solve a known problem in order to increase profits

           Defendant BWI then turns to the instant case, and argues that Plaintiff has claimed

conspiracy to commit negligence due to the fact a constructive knowledge standard is used in a

civil TVPRA claim. (ECF No. 58 at 2.) Defendant BWI seems to be arguing that Plaintiff cannot

assert a conspiracy claim because constructive knowledge is a standard that draws concepts from

negligence. Defendant BWI’s position, however, does not follow from the law and cases it cites.

           First, Plaintiff’s amended complaint does not allege a claim for conspiracy to commit a

negligence tort. Plaintiff’s amended complaint alleges civil conspiracy, and TVPRA conspiracy.

Both claims are distinct from one and other as described in the facts above, but both involve the

violation of the TVPRA.

           A TVPRA claim for civil liability is a statutory claim. As articulated by this Court, a

beneficiary claim under the TVPRA requires the plaintiff to allege that a person or entity

“knowingly benefited from participation in a venture in which it knew or should have known was

engaged in [sex trafficking].” 18 U.S.C. § 1595(a); See M.A. v. Wyndham Hotels & Resorts, Inc.,

425 F. Supp. 3d 959, 964 (S.D. Ohio 2019) (Marbley, J.). This Court does not state that the

constructive knowledge standard in a TVPRA claim, transform this claim into a negligence tort

claim. 3

           Defendant BWI stands on a steep and slippery slope arguing that Plaintiff’s conspiracy

claims related to the TVPRA are in fact claims of conspiracy to commit negligence. Although

constructive knowledge is a concept borrowed from common law tort doctrine, the utilization of a

constructive knowledge standard does not transform a claim into a negligence claim. Under



3
    Of Course, Defendants may be liable for negligence too—it just is not the basis for their conspiracy claim.

                                                           12
Case: 2:19-cv-05384-ALM-EPD Doc #: 62 Filed: 07/23/20 Page: 13 of 19 PAGEID #: 573




Defendant BWI’s theory, parties could no longer conspire to commit to violate an unknown

number of laws. The constructive knowledge standard is used to analyze all types of claims across

many areas of law. For example, under the Fair Labor Standards Act, courts in this circuit use a

constructive knowledge standard for determining whether employers are liable for unpaid wages.

Craig v. Bridges Bros. Trucking LLC, 823 F.3d 382, 388 (6th Cir. 2016) (“constructive

knowledge of something, exists when the employer “should have discovered it through the

exercise of reasonable diligence.”). The use of a constructive knowledge standard under the FLSA

does not thereby transform an FLSA claim into a negligence claim, nor does it eliminate the

potential to conspire to violate the FLSA.

        Let’s take the example one step further and consider the following hypothetical. Two

Employers (Employer 1 and Employer 2) do not want to pay what they consider exorbitant

overtime wages. Employer 1 and Employer 2 conspire together and decide to eliminate all payroll

policies, processes, and procedures that document when employees work such that it would be all

but certain their employees would not get paid for all hours worked. Employer 1 and Employer 2

are also members of the same industry trade association, and they roll out their pay policy industry-

wide through the association as the new industry standard. Under this new industry standard,

employees over 40 hours a week and do not get paid overtime.

        In the above hypothetical, Employer 1 and Employer 2 conspired to violate the FLSA. And

the hypothetical above is very similar to the facts alleged in the instant case. Here, Plaintiff alleges

that Defendants conspired by and through their trade organization to avoid compliance with the

TVPRA. The motivation for Defendants’ conspiracy is simple—money. Compliance with the

TVPRA would not only be an expensive endeavor, requiring the implementation of policies and

training of employees—it would result in Defendants turning down a significant amount of



                                                  13
Case: 2:19-cv-05384-ALM-EPD Doc #: 62 Filed: 07/23/20 Page: 14 of 19 PAGEID #: 574




revenue and branding that is generated from trafficking ventures and franchising opportunities

based on the idea that once the agreement is signed the brand is exempt from liability. Plaintiff’s

conspiracy and conspiracy in violation of the TVPRA claims are not claims that Defendants

conspired to the tort of negligence.

       At the end of its section on conspiracy claims, Defendant BWI makes statements contesting

the truth of Plaintiff’s allegations in the amended complaint and references documents that it

claims support its position. (ECF No. 58 at 9.) For instance, Defendant BWI argues that it is not a

joint employer or that certain contracts show that it contracts away its obligation under the TVPRA

not to profit from trafficking ventures. Despite that Plaintiff claims direct liability on the part of

the Brand Defendant, Plaintiff would also argue the agreements highlight Plaintiff’s conspiracy to

develop ways out of liability under TVPRA. Regardless, these arguments are premature and better

suited to a summary judgment motion at the close of discovery. At this stage of the case, the Court

accepts the factual allegations as true. And, the factual allegations in Plaintiff’s amended

complaint, accepted as true, are sufficient to state her claims related to conspiracy. The Court

should therefore Grant Plaintiff’s motion for leave to file her amended complaint.

               D.    Plaintiff Has Alleged Sufficient Facts to Plead a Conspiracy Claim
                     Against Defendants, and that Defendants Engaged in that Conspiracy
                     by and through Their Trade Associations
       Defendant BWI spends an entire section arguing that membership in a trade organization

on its face is not sufficient to establish liability for a conspiracy. Plaintiff agrees. That is why

Plaintiff’s amended complaint contains a multitude of factual allegations related to the conspiracy

in which Defendant BWI engaged. Plaintiff’s complaint does not merely allege that Defendant

BWI violated the law by virtue of its membership alone.

       Defendant misrepresents the holdings in all three cases that it cites on this issue, as well as

Plaintiff C.T.’s allegations, suggesting that Plaintiff cannot utilize membership and participation

                                                 14
Case: 2:19-cv-05384-ALM-EPD Doc #: 62 Filed: 07/23/20 Page: 15 of 19 PAGEID #: 575




in a trade organization as evidence of a conspiracy. (ECF No. 58.) In truth, the law cited by

Defendant BWI on this point supports the sufficiency of Plaintiff’s amended complaint. For

example, Defendant BWI quotes Clarkwestern Dietrich Bldg. Sys. LLC v. Certified Steel Stud

Ass’n, No. 1:13-CV-818, 2013 WL 12121519 (S.D. Ohio Dec. 20, 2013) out of context. BWI

correctly asserts that, “membership in a trade organization or association alone cannot be the

foundation for liability.” Id. at 3; see Def. BWI’s Response, ECF No. 58 at 10. However, critically,

BWI fails to include the very next statement by the court in that case which clarifies that,

“However, a member may be liable for its tortious actions taken while acting on behalf of its

association, including personally engaging in, directing, or assisting others in engaging in the

tortious conduct.” Id. (citing Simmons v. Cook, 701 F. Supp. 2d 965, 989-90 (S.D. Ohio 2010)

(“Corporate officers may be held personally liable for Lanham Act violations” if “they personally

take part in the infringing activity or direct others to do so.”); No. CIV.A. 2:07-CV-1290, 2008

WL 5156613 (S.D. Ohio Dec. 8, 2008) (rejecting corporate officer’s “fraudulent joinder” argument

in deceptive trade practices action, stating “[a]t a minimum, it is unclear what role [the officer]

plays in the publication of the [newspaper] in his capacity as president of the entity that publishes

that newspaper. If the evidence, after an opportunity for discovery, establishes that [officer]

participated in the publication of the offending newspaper, Ohio law recognizes a cause of action

against this corporate officer.”)). In fact, Clarkwestern ultimately held that the plaintiff in that case

alleged sufficient facts to support liability against the trade organization for civil conspiracy and

granted the plaintiff’s motion for remand. Id. at 5.

        Furthermore, although the In re Welding Fume Prods. Liab. Litig., 526 F. Supp. 2d 775,

805, 2007 U.S. Dist. LEXIS 80806 (N.D. Ohio 2007) court granted summary judgment related to

an alleged conspiracy involving trade associations, it stated that a conspiracy claim involving



                                                   15
Case: 2:19-cv-05384-ALM-EPD Doc #: 62 Filed: 07/23/20 Page: 16 of 19 PAGEID #: 576




associations could survive. The In re Welding Fume Prods. Liab. Litig. court even provided a case

and explained a factual scenario that could be pursued under a conspiracy claim, as “a conspiracy

claim against asbestos manufacturers based on the allegation that ‘[m]embers of the referenced

trade associations suppressed publication as well as general dissemination of medical and scientific

data concerning the health hazards associated with inhalation of asbestos fibers.’” Id., citing

Nicolet, Inc. v. Nutt, 525 A.2d 146, 148 (Del. 1987); Cipollone v. Liggett Group, Inc., 683 F. Supp.

1487 (N.J. 1988) (denying a motion for directed verdict on a claim that tobacco manufacturers

conspired to misrepresent the safety of cigarettes, noting that manufacturers had gone so far as to

create a purportedly independent research organization to promulgate false information); City of

New York v. Lead Industries Ass’n, Inc., 190 A.D.2d 173, 597 N.Y.S.2d 698 (N.Y. Sup. Ct.

1993) (denying a motion to dismiss a claim that five manufacturers of lead-based paint conspired,

through their co-defendant trade organization, to misrepresent the safety of their product and

conceal their knowledge of its hazards); Sackman v. Liggett Group, Inc., 965 F. Supp. 391

(E.D.N.Y. 1997) (denying summary judgment on a claim that tobacco companies engaged in a

conspiracy through their co-defendant trade association).

       The third case cited by Defendant BWI is Cooley v. Lincoln Elec. Co., 776 F. Supp. 2d 511

(N.D. Ohio 2011). This case powerfully supports the plaintiff’s allegations of civil conspiracy by

the hotel defendants through their joint activities via defendant trade associations. The Cooley

court denied the defendants’ motion for directed verdict and held that, “there is substantial

evidence from which a jury could reasonably conclude defendants worked together at AWS

meetings to devise a common plan to provide inadequate warnings to welders about the risks

associated with manganese in welding fumes.” Id. at 573. These facts are analogous to C.T. ‘s

allegations which include more than mere membership in a trade association. In Cooley,



                                                16
Case: 2:19-cv-05384-ALM-EPD Doc #: 62 Filed: 07/23/20 Page: 17 of 19 PAGEID #: 577




manufacturers of steel products conspired together through their activity and membership in their

trade organization, AWS, to provide inadequate warnings which ultimately harmed plaintiff

welders. Similarly, in the present case, C.T. alleges that Hotel Defendants and Association

Defendants conspired with each other to both purport to the public that they were doing everything

possible to prevent and eradicate human trafficking at their branded properties while

simultaneously collectively refusing to implement brand-wide policies and procedures to prevent

human trafficking, which ultimately harmed C.T. See Amended Compl., ECF No. 54-1 at ¶¶ 55,

61, 63.

          Under federal and Ohio law, activity occurring through trade association membership can

give rise to liability, including civil conspiracy liability, for both the trade association, and its

members. Hogan v. Cleveland Ave Rest. Inc., No. 2:15-CV-2883, 2018 WL 1475398, at *5 (S.D.

Ohio Mar. 26, 2018) (citing Am. Soc. of Mech. Engineers, Inc. v. Hydrolevel Corp., 456 U.S. 556,

578, 102 S. Ct. 1935, 1948, 72 L. Ed. 2d 330 (1982)). In this case C.T. has alleged more than mere

membership in a trade association but rather collective tortious activity by Hotel Defendants

conducted through and with the assistance of Associations Defendants. Therefore, the Court

should grant Plaintiff’s Motion for Leave to File her amended complaint.

V. CONCLUSION

          WHEREFORE, the Plaintiff respectfully requests that this Honorable Court enter an Order

Granting the Plaintiff’s Motion to file her First Amended Complaint instanter.

          Dated this 23rd day of July 2020.



                                                      Respectfully submitted,

                                              /s/ Steven C. Babin, Jr.
                                              Steven C. Babin, Jr. (0093584)

                                                 17
Case: 2:19-cv-05384-ALM-EPD Doc #: 62 Filed: 07/23/20 Page: 18 of 19 PAGEID #: 578




                                     BABIN LAW, LLC
                                     1320 Dublin Road, #100
                                     Columbus, Ohio 43215
                                     T: 614-384-7035
                                     E: steven.babin@babinlaws.com

                                     /s/ Kathryn L. Avila
                                     Kathryn L. Avila (pro hac vice)
                                     Fla. Bar. No. 1019574
                                     Kimberly L. Adams (pro hac vice)
                                     Fla. Bar. No. 0014479
                                     Levin, Papantonio, Thomas, Mitchell,
                                     Rafferty & Proctor, P.A.
                                     316 S. Baylen Street, Suite 600
                                     Pensacola, Florida 32534
                                     T: 850-435-7056 | F: 850-436-6056
                                     E: kavila@levinlaw.com / kadams@levinlaw.com




                                       18
Case: 2:19-cv-05384-ALM-EPD Doc #: 62 Filed: 07/23/20 Page: 19 of 19 PAGEID #: 579




                                   CERTIFICATE OF SERVICE

          I hereby certify that on July 23, 2020, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF System, which will send notification of such filing to all counsel of

record.

          Dated this 23rd day of July, 2020.



                                                                s/ Kathryn L. Avila
                                                                Kathryn L. Avila, Esq.




                                                   19
